Case 1:19-cv-00872-MEH Document 109 Filed 01/06/21 USDC Colorado Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

 Civil Action No. 19-cv-00872-MEH

 CHASE MANUFACTURING, INC.,

        Plaintiff,

 v.

 JOHNS MANVILLE CORPORATION,

       Defendant.
 ______________________________________________________________________________

                                   AMENDED ORDER
 ______________________________________________________________________________
 Michael E. Hegarty, United States Magistrate Judge.

        Before the Court is Defendant=s Motion for Partial Summary Judgment. ECF 76. The

 matter is fully briefed, and the Court heard oral argument on November 9, 2020. For the following

 reasons and based on the submitted record, Defendant=s motion is denied.

                                         BACKGROUND

 I.     Procedural History

        In its First Amended Complaint (AFAC@) (ECF 30), Plaintiff brings claims for tying and

 monopolization in violation of the Sherman Act, 15 U.S.C. ' 2. The Court discussed Plaintiff=s

 allegations of anticompetitive conduct in its Fed. R. Civ. P. 12(b)(6) ruling at Chase Mfg., Inc. v.

 Johns Manville Corp., No. 19-cv-00872-MEH, 2020 WL 1433504 (D. Colo. 2020). In short,

 Plaintiff alleges that Defendant=s conduct in the sale of the insulation product calsil violates the

 Sherman Act.

        Defendant moves for summary judgment on the issue of how the relevant market for the

 subject product should be defined for purposes of resolving the antitrust claims. Plaintiff defines

 the relevant product market as all product sales by the product=s manufacturers to the usual direct
Case 1:19-cv-00872-MEH Document 109 Filed 01/06/21 USDC Colorado Page 2 of 11




 purchasers who it contends are distributors and, to a lesser extent, contractors. Plaintiff thereby

 limits the relevant product market to the first link in the supply chain, i.e., the upstream product

 market. Defendant argues that the relevant product market is broader and should also include the

 product=s downstream end users, in which case certain substitutes for calsil would be included.

 Defendant contends that because Plaintiff has not properly defined the valid product market, its

 Sherman Act claims must be dismissed.

 II.    Material Undisputed Facts

        Both parties present statements of material fact to describe the product, how it is used, and

 how it is bought and obtained. The parties rely primarily on their respective witness=s declarations.

 Defendant relies on the declarations of David C. Skelly. ECF 76-1 and ECF 88-1. Mr. Skelly works

 for Defendant as its General Manager of Performance Materials and is familiar with its industrial

 insulation business. Plaintiff relies on the declaration of David Shong. ECF 87-1. Like Mr. Skelly,

 Mr. Shong has many years of experience with mechanical insulation. Mr. Shong once worked for

 Defendant. He now serves as Plaintiff=s president. Also proffered into evidence is Plaintiff=s press

 releases and marketing materials (ECF 76-4) as well as a document filed under seal (ECF 89).

 Most of the parties= objections consist of supplementing the other side=s statements with additional

 or clarifying comments.

        The Court finds the following material undisputed facts viewed in the light most favorable

 to the Plaintiff, who is the non-moving party in this matter.

 1.     Defendant manufactures calsil. Skelly Decl., & 1, ECF 76-1. Both Plaintiff and Defendant

 sell calsil in the United States. Shong Decl., & 8, ECF 87-1; Skelly Decl., & 1, ECF 76-1; TPS

 Calsil News Releases, ECF 76-4. The parties identify no other maker or seller of calsil presently




                                                  2
Case 1:19-cv-00872-MEH Document 109 Filed 01/06/21 USDC Colorado Page 3 of 11




 in the United States. Before Plaintiff began importing calsil from China in 2018, Defendant was

 the sole supplier of calsil in the United States. Shong Decl., & 8, ECF 87-1.

 2.     Calsil is a mechanical insulation material used in industrial or equivalent commercial

 settings where extreme temperatures are present. Shong Decl., & 5, ECF 87-1; Skelly Decl., & 2,

 ECF 76-1; Skelly Supplemental Decl., && 6-7, ECF 88-1. It has other attributes that may cause it

 to be chosen for use in a particular setting. Shong Decl., && 15-19, ECF 87-1.

 3.     Calsil itself is a generic commodity. The type of calsil that is sold in North America must

 be of a specific grade as set by industry standards. Skelly Decl., && 13, 15, ECF 76-1. For purposes

 of this ruling, the word Acalsil@ refers to ASTM C533 Type I, which is the kind that Plaintiff sells

 in the United States. Shong Decl., & 6, ECF 87-1.

 4.     There are some other materials that may be used as a mechanical insulator. Skelly Decl.,

 & 13, ECF 76-1. Ultimately, it is the engineer who decides what type of insulation, including calsil,

 is best suited for a particular function or need. Shong Decl., && 12, 38, ECF 87-1; Skelly Decl., &

 8, ECF 76-1. Product price may play a role in the Avalue engineering@ situation as an overall cost-

 saving strategy at the end of a project. Skelly Supplemental Decl., & 13, ECF 88-1

 5.     Often the engineer specifies the insulator by reference to its ASTM number. Shong Decl.,

 & 33, ECF 87-1.

 6.     The contractor then obtains the specified insulating material from the distributor. Shong

 Decl., && 29, 30, 39-44, ECF 87-1.

 7.     The contractor installs the calsil at the project site in compliance with the engineer=s

 specifications. Shong Decl., & 31, ECF 87-1, Skelly Decl., & 8, ECF 76-1.

 8.     Distributors provide the primary conduit through which calsil moves from manufacturer to

 project site. Shong Decl., && 9, 12, ECF 87-1. Both Plaintiff and Defendant sell the majority of


                                                  3
Case 1:19-cv-00872-MEH Document 109 Filed 01/06/21 USDC Colorado Page 4 of 11




 their calsil to distributors, Skelly Decl., & 6, ECF 76-1; ECF 89, although both sell to contractors

 on occasion. Shong Decl., && 7, 10, 11, ECF 87-1. See FAC & 17, ECF 30 at 5. Distributors, in

 turn, sell calsil to contractors. Skelly Decl., & 7, ECF 76-1; Shong Decl., & 11, ECF 87-1. 1

 9.     Distributors serve an important intermediary role in supplying calsil to contractors.

 Distributors provide warehouse and logistics services. Skelly Decl., && 8-9, 14, ECF 76-1. They

 source the needed product, advise in the decision of which brand to obtain, and provide financing.

 They provide complementary products and sometimes fabrication services. Shong Decl., && 45,

 50-55, ECF 87-1; Skelly Decl., && 8-9, ECF 76-1. Contractors maintain relationships with

 multiple distributors by which to hedge product availability and price. That dynamic serves to

 lower product price. Skelly Supplemental Decl., & 14, ECF 88-1.

 10.    Defendant seeks to influence downstream actors= product choices. Shong Decl., & 23, ECF

 87-1; Skelly Decl., && 4, 10, 12, ECF 76-1. Manufacturers also compete at the distributor level.

 Skelly Decl., & 12, ECF 76-1.

                                       LEGAL STANDARDS

        A motion for summary judgment serves the purpose of testing whether a trial is required.

 Heideman v. S. Salt Lake City, 348 F.3d 1182, 1185 (10th Cir. 2003). A court shall grant summary

 judgment if the pleadings, depositions, answers to interrogatories, admissions, or affidavits show

 there is no genuine issue of material fact, and the moving party is entitled to judgment as a matter

 of law. Fed. R. Civ. P. 56(c). A fact is material if it might affect the outcome of the suit under

 the governing substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).



 1
   The Court notes here that Defendant alleges there are direct sales of Aindustrial insulation@ from
 a distributor to a facility owner. Skelly Supplemental Decl., & 9, ECF 88-1. Mr. Skelly does not
 state that calsil is one such product, nor is this fact undisputed, because it was raised in the reply.


                                                   4
Case 1:19-cv-00872-MEH Document 109 Filed 01/06/21 USDC Colorado Page 5 of 11




        The moving party bears the initial responsibility of providing to the court the factual basis

 for its motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A[W]here the moving party

 has the burden of proofCthe plaintiff on a claim for relief or the defendant on an affirmative

 defenseCthe showing must be sufficient for the court to hold that no reasonable trier of fact could

 find other than for the moving party.@ Leone v. Owsley, 810 F.3d 1149, 1153 (10th Cir. 2015)

 (quoting Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986)). AIn other words, the

 evidence in the movant=s favor must be so powerful that no reasonable jury would be free to

 disbelieve it. Anything less should result in denial of summary judgment.@ Id. at 1154 (quoting

 11 Moore=s Federal Practice, ' 56.40[1][c] (Matthew Bender 3d Ed. 2015)). Only evidence for

 which the content and substance are admissible may be considered when ruling on a motion for

 summary judgment. Johnson v. Weld Cty., Colo., 594 F.3d 1202, 1210 (10th Cir. 2010).

        If the movant properly supports a motion for summary judgment, the non-moving party

 has the burden of showing there are issues of material fact to be determined. Celotex, 477 U.S.

 at 322. That is, the opposing party may not rest on the allegations contained in its complaint but

 must respond with specific facts showing a genuine factual issue for trial. Fed. R. Civ. P. 56(e);

 Scott v. Harris, 550 U.S. 372, 380 (2007) (AThe mere existence of some alleged factual dispute

 between the parties will not defeat an otherwise properly supported motion for summary judgment;

 the requirement is that there be no genuine issue of material fact.@); see also Hysten v. Burlington

 N. & Santa Fe Ry., 296 F.3d 1177, 1180 (10th Cir. 2002). These specific facts may be shown

 A>by any of the kinds of evidentiary materials listed in Rule 56(c), except the mere pleadings

 themselves.=@ Pietrowski v. Town of Dibble, 134 F.3d 1006, 1008 (10th Cir. 1998) (quoting

 Celotex, 477 U.S. at 324); see also Mountain Highlands, LLC v. Hendricks, 616 F.3d 1167, 1170

 (10th Cir. 2010) (AOn those issues for which it bears the burden of proof at trial, the nonmovant


                                                  5
Case 1:19-cv-00872-MEH Document 109 Filed 01/06/21 USDC Colorado Page 6 of 11




 Amust go beyond the pleadings and designate specific facts so as to make a showing sufficient to

 establish the existence of an element essential to [its] case in order to survive summary judgment.@)

 (quoting Cardoso v. Calbone, 490 F.3d 1194, 1197 (10th Cir. 2007)). AThe court views the record

 and draws all inferences in the light most favorable to the non-moving party.@ Pepsi-Cola

 Bottling Co. of Pittsburg, Inc. v. Pepsico, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005).

                                            ANALYSIS

        Defining the Arelevant product market@ is a threshold inquiry in an antitrust case. It helps

 to identify the framework within which the antitrust claims will be considered. Auraria Student

 Hous. at the Regency, LLC v. Campus Village Apartments, LLC, 843 F.3d 1225, 1244 (10th Cir.

 2016); Nobody in Particular Presents, Inc. v. Clear Channel Commc=ns, Inc., 311 F. Supp. 2d

 1048, 1074-75 (D. Colo. 2004) (citing Telecor Commc=ns, Inc. v. Sw. Bell Tel. Co., 305 F.3d 1124

 (10th Cir. 2002)). Product market definition is a question of fact for the factfinder; it also is an

 issue for which Plaintiff has the burden of proof. Nobody, 311 F. Supp. 2d at 1075. See Lenox

 MacLaren Surgical Corp. v. Medtronic, Inc., 762 F.3d 1114, 1120 (10th Cir. 2014) (AThe differing

 definitions create a fact question on the product market, precluding summary judgment. A).

 Plaintiff must propose a relevant product market that comports with the legal standard and is

 supported by evidence. Green Country Food Mkt., Inc. v. Bottling Grp., LLC, 371 F.3d 1275 (10th

 Cir. 2004) (considering the issue under the Fed. R. Civ. P. 56(c) standard); Campfield v. State

 Farm Mut. Auto. Ins. Co., 532 F.3d 1111, 1118 (10th Cir. 2008) (considering the issue under the

 Fed. R. Civ. P. 12(b)(6) standard).

 I.     Concept of the ARelevant Product Market@

        The Aproduct market@ consists of the full range of products that are reasonably

 interchangeable for the purpose for which they are produced in terms of price, use, and qualities.


                                                  6
Case 1:19-cv-00872-MEH Document 109 Filed 01/06/21 USDC Colorado Page 7 of 11




 Auraria, 843 F.3d at 1245. It includes not only the product at issue in the case but also those

 products that are its equivalent. It means those products for which Across-elasticity of demand@

 exists, that is, those products for which a change in price for one will affect the demand of the

 other. Compliance Mktg., Inc. v. Drugtest, Inc., No. 09-cv-01241-JLK, 2010 WL 1416823, at *7

 (D. Colo. Apr. 7, 2010). The focus of inquiry is on demand and thus the relevant set of customers.

 Nobody, 311 F. Supp. 2d at 1076. An antitrust plaintiff must define a product market that is broad

 enough to reflect the real economic market at issue. Auraria, 843 F.3d at 1245. The Arelevant@

 product market, in turn, is the product market that is relevant to the antitrust claims. It may consist

 of a sub-market that focuses on the level of commerce where the anticompetitive practices

 allegedly occur. Therefore, it is possible that the relevant product market may exclude the end

 user 2 of the product. Nobody, 311 F. Supp. 2d at 1076. Plaintiff does not seek to assert a sub-

 market here.

 II.    Competing Product Market Definitions

        Defendant=s motion makes good points. Its briefing is persuasive but, ultimately in my

 view, not dispositive at the summary judgment stage. Plaintiff has moved the needle sufficiently

 to create a fact issue for the jury, based on the following discussion

        At the oral argument in this case, in response to the Court=s inquiry, Plaintiff defined the

 relevant product market as all sales of calsil by calsil manufacturers (which in North America are

 only Plaintiff and Defendant). Defendant argued that this definition is a modification of the FAC.

 Construing the record and drawing all inferences in the light most favorable to the non-moving

 party, here the Plaintiff, this market definition is supported by the FAC and the exhibits to the


 2
  An Aend user@ for this ruling is the owner of the industrial or commercial facility where the
 calsil will be installed. Shong Decl., & 46, ECF 87-1; Skelly Decl., & 8, ECF 76-1.


                                                   7
Case 1:19-cv-00872-MEH Document 109 Filed 01/06/21 USDC Colorado Page 8 of 11




 summary judgment briefing. The buyers in the proposed relevant product market are those who

 buy calsil from the manufacturers Adirectly,@ by which Plaintiff means the distributors (who are

 the predominate purchasers) and also contractors (to a lesser extent). Defendant argues that

 Plaintiff=s proposed relevant product market is too narrowly defined as a matter of law. At this

 summary judgment stage, the Court finds that the defined product market passes muster.

        First, Defendant does not demonstrate the product market that is relevant to this case must

 include calsil=s Aend users.@ Defendant is correct that those end users are the ultimate destination

 of the product. However, regular market forces such as price do not necessarily affect end user

 demand. Instead, the primary direct sources of Ademand@ for calsil are the project engineers who

 choose it based on range of factors including technical ones. Once an engineer specifies calsil for

 a particular project, the contractor is obligated to obtain it absent some later project plan change.

 Although an industrial or commercial facility owner may be the Aend user@ of the product in the

 sense of owing the property where it is installed, the record establishes that this end user does not

 directly select calsil; on rare occasion, when calsil has been selected for a project by the engineer,

 the end user may purchase additional supply for future repair/replacement purposes.

        Second, Defendant does not show how Plaintiff=s primary focus on the distributor link of

 the supply chain is artificially too narrow. It is undisputed that distributors play an important role

 in supplying calsil to projects. While some calsil sales may bypass the distributors, most do not.

 That implies that the distributor model is overall more efficient than the direct sale alternative. The

 cases of McWane, Inc. v. F.T.C., 783 F.3d 814 (11th Cir. 2015), Sterling Merch., Inc. v. Nestle,

 S.A., 724 F. Supp. 2d 245 (D.P.R. 2010), and U.S. v. Dentsply Int=l, Inc., 399 F.3d 181 (3d Cir.

 2005) address similar distribution models where the relevant product market properly excluded

 end customers. In McWane, for example, the plaintiff entered the market as a new maker of the


                                                   8
Case 1:19-cv-00872-MEH Document 109 Filed 01/06/21 USDC Colorado Page 9 of 11




 product, and the defendant sought to protect its position as the established, predominate seller by

 coercing distributors to avoid the new entrant. Distributors provided a range of services that

 coordinated the provision of the product to its end use. McWane also involved a marketplace where

 product demand was inelastic to price. McWane affirmed an order directing the established seller

 not to require exclusivity from distributors. See McWane, 783 F.3d at 819. In that respect, the fact

 background of McWane shows an example of a supply model that relies heavily on distributors as

 well as a product that lacked price elasticity or interchangeability. Distributors in the calsil market

 likewise have a heightened importance. Plaintiff alleges that Defendant focused its anticompetitive

 acts at the distributor level as its means to defend its position as the primary seller of calsil.

         Limiting the Acustomers@ of calsil to distributors (and to a lesser extent, contractors), i.e.,

 all direct purchasers of calsil from a manufacturer, is not artificial or too narrow. Defendant does

 proffer evidence of some sales of Ainsulation materials@ that bypass distributors and contractors.

 Defendant also proffers evidence that it communicates with end users. However, Defendant fails

 to establish a material undisputed fact that such sales activity is a material exception to what is

 otherwise a distributor-dominated structure.

         As the Court perceives Defendant=s argument, it is quite similar to that rejected in Telecor

 Commc’ns, Inc. v. Sw. Bell Tel. Co., 305 F.3d 1124, 1132 (10th Cir. 2002). In that case, which

 involved competitive access to the installation of pay (landline) telephones in storefront locations,

 the court stated:

         [T]he Plaintiffs argue that Southwestern Bell’s interchangeability argument is wrongly
         directed at showing that cell phones and pay phones are interchangeable for end-users, but
         that is not the market where the Plaintiffs are complaining of Southwestern Bell’s anti-
         competitive behavior. Rather, it is the location owners who define the market where the
         anti-competitive behavior took placeCthat is, the Plaintiffs claim that they compete with
         Southwestern Bell for locations upon which to place their pay phones, and that is the market
         Southwestern Bell has monopolized.


                                                    9
Case 1:19-cv-00872-MEH Document 109 Filed 01/06/21 USDC Colorado Page 10 of 11




 Id. at 1132-33. In Telecor, as here, plaintiffs complained of defendant=s anticompetitive conduct

 at the intermediate level, while defendant wanted to focus on the ultimate consumer. Also in

 Telecor, as here, plaintiffs used United States v. E.I. du Pont de Nemours & Co., 351 U.S. 377

 (1956) to justify a focus on the ultimate consumer. The court stated in Telecor that du Pont

 involved an indisputably Aconsumer market@ (cellophane wrap and other flexible wrapping

 material) and, thus, justified a focus on that end user. Plaintiff=s theory here focuses on the ability

 to market the product to the distributor (the middleman, of sorts). Here, as in Telecor, the

 plaintiffs= antitrust theory was that Adistributors@ (the location owners) were consumers of the

 Aproduct@ (placement of pay phone facilities on their locations), and that ability to sell to

 distributors (in Telecor, the price for such location placements) was affected by defendant=s

 monopolistic conduct. Of the cases upon which the parties rely, Telecor=s analysis is the most

 persuasive.

         Lastly, Defendant fails to establish as an undisputed fact that calsil is reasonably

 interchangeable with other insulators. Plaintiff proffers evidence that calsil is a product with

 unique technical characteristics. While there may be some other products similarly usable, the

 criteria by which an engineer may choose one over calsil appears on the available record to be a

 complicated, technical matter. The degree to which the insulation products are interchangeable

 remains a question of fact. Consequently, Defendant fails to show how limiting the relevant

 product market to just calsil is erroneous as a matter of law. If the relevant product market is

 limited to just calsil, then expanding it to include end users has no practical effect. It does not

 expand the range of sellers. Nor does it expand in any significant way end users= options for

 obtaining calsil for use in their projects.




                                                   10
Case 1:19-cv-00872-MEH Document 109 Filed 01/06/21 USDC Colorado Page 11 of 11




                                           CONCLUSION

        Defendant fails to show on the undisputed fact record how Plaintiff=s definition of the

 relevant product market is factually and legally inadequate. The facts show that calsil is a product

 that is used to meet highly technical needs in industrial or equivalent settings, and that the choice

 to use it is likewise technical in nature. The processes for obtaining and installing it at a project

 site involve many actors, and distributors play the critical role in providing calsil to contractors

 and to others who seek it for project needs. Moreover, the record shows that calsil far more often

 flows through distributors rather than bypasses them, although that is not inevitably the case. There

 may be times when calsil does bypass the distributors, and the Defendant may attempt to influence

 those actors further downstream into choosing its brand of calsil. However, Defendant fails to

 show as an undisputed fact that the exception to the general rule is significant enough to make

 Plaintiff=s focus on the distributor level legally inadequate.

        Accordingly, the Court denies Defendant=s Motion for Partial Summary Judgment [filed

 August 14, 2020; ECF 76].

        Entered this 6th day of January, 2021, at Denver, Colorado.

                                                        BY THE COURT:



                                                        Michael E. Hegarty
                                                        United States Magistrate Judge




                                                   11
